SILAK, Acting Judge,
dissenting.
Because I believe application of the defense of entrapment in civil forfeiture proceedings is inherent in the operation and construction of Idaho’s forfeiture statute, I respectfully dissent.
In order to have Allen’s vehicle forfeited under I.C. § 37-2744, the state must prove by a preponderance that the controlled substances transported in the vehicle were “manufactured, distributed, dispensed, acquired, possessed or held in violation of this act.”6 Thus, by the plain language of I.C. § 37-2744, forfeiture must be predicated on a violation of the Controlled Substances Act, I.C. §§ 37-2701 to 37-2751. In State v. Mata, 106 Idaho 184, 677 P.2d 497 (Ct.App. 1984), this Court stated that “where criminal intent is an element of an offense, such intent must originate in the defendant’s mind. It must not be placed there by the government.” Id. at 186, 677 P.2d at 499. See also State v. Roller, 122 Idaho 409, 411, 835 P.2d 644, 646 (1992). The Court further noted in Mata that the focus on the mental state or predisposition of the defendant “links entrapment with proof of the elements of an offense.” Id. Because forfeiture must be predicated on a violation of the Controlled Substances Act, and because there is no violation when the defendant has been entrapped, entrapment is logically and necessarily a valid defense to a forfeiture action. Id.
Accordingly, I would hold that the scope of the I.C. § 37-2744, by the statute’s plain language, does not encompass cases where an otherwise innocent person has been entrapped by government officials to commit the acts giving rise to the forfeiture action. Because, when entrapment is proven, the case should be deemed outside the intended purview of the forfeiture statute, entrapment should be a valid defense to forfeiture proceedings. I would affirm the appellate decision of the district court, which held that the defense of entrapment was available in civil ■forfeiture proceedings.

. The words "this act” refer to the Uniform Controlled Substances Act, found at I.C. §§ 37-2701 to 37-2751. See compiler’s notes, I.C. § 37-2701; and I.C. § 37-2751.